DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final, first office action on the merits on patent application 16/863856, filed 04/30/2020 which is a division of 15908575, filed 02/28/2018, now U.S. Patent #10658364, attorney docket 17IND0585US02/817063431D1. Application is assigned an effective filing date of 02/28/2018 based on parent application filing date, and applicant is STMicroelectronics.   Claims 1-20 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant correctly argues that the art of record Pasotti does not teach the floating gate on the surface of discontinuous gate insulators under the floating gate and select gate as required by the amended claims 1 and 12.  The rejection based on Pasotti is withdrawn and a new rejection based on is presented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-20 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites “the third gate insulator” which lacks antecedent.  Examiner will assume the applicant intended to refer to the second gate insulator.
Claims 13-17 depend from claim 12 and carry the same defect.
Amended Claim 18 recites “A device, comprising: a substrate; and a memory array in the substrate, the memory array including a plurality of EEPROM cells, the memory array having a first section, wherein the first section of the plurality of EEPROM cells is configured to be modifiable to a ROM cell, and wherein the second section of the plurality of EEPROM cells is configured to be not modifiable to a ROM cell.”
The disclosure teaches that the modification is done by using masks etchings and depositions during the manufacture of the cells.  By that definition any cell of any device is configurable to be converted to a ROM cell.  Further it is not clear how a device can be configured to be not modifiable under this definition, because the cell mask are changeable. 
Claims 19 and 20 depend from claim 18 and carry the same defect


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102a1/ a2 as being anticipated by Kwon et al. (U.S. 2012/0037971).

As for claim 1,
Kwon teaches in figures 13 and 14, a memory cell ([0030]), comprising: 
a substrate (100); 
a first well (102), the first well having a first surface; 
a first gate insulator (157) on the first surface of the first well in the substrate, the first gate insulator having a second surface opposite the first surface; 
a floating gate (124) on the second surface of the first gate insulator; 
a second gate insulator (156) on the first surface of the first well in the substrate; 
a selection gate (121) positioned above the second gate insulator over the first well; 
a second well (103) in the substrate spaced from the first well, the second well having a third surface coplanar with the first surface; 
and a third gate insulator (158) on the third surface of the second well in the substrate, the third gate insulator having a fourth surface opposite the third surface; 
wherein the floating gate extends from the second surface of the first gate insulator to the fourth surface of the third gate insulator, and wherein the first gate insulator, the second gate insulator, and the third gate insulator are spaced apart from each other. (shown in figure 14)

As for claim 2, 
Kwon teaches the memory cell of claim 1 further including: 
a control gate electrode (121) coupled to the second well causing the second well to act as a control gate for the floating gate transistor ([0045]).  

As for claim 3,
Kwon teaches the memory cell of claim 1 wherein the floating gate is composed of polysilicon ([0041]).  

As for claim 4,
Kwon teaches the memory cell of claim 1 further including an isolation region (101) positioned in the substrate between the first well and the second well.  

As for claim 5, 
Kwon teaches the memory cell of claim 4 wherein the isolation region is an N-doped well ([0038]).  

As for claim 6,
Kwon teaches the memory cell of claim 1 wherein the first well and the second well are P-doped wells ([0037]).  

As for claim 7.
Pasotti teaches the memory cell of claim 1 further including a first bit line connected to the first well ([0038]).  

As for claim 8,
Kwon teaches the memory cell of claim 1 further comprising a third well in the substrate, wherein each of the first and second wells extend into the third well and have a conductivity type opposite a conductivity type of the third well (101, n-well [0038]).  

As for claim 9,
Kwon teaches the memory cell of claim 8, wherein the first and second wells are spaced laterally apart from one another by a portion of the third well (shown in figure 14).  

As for claim 10,
Kwon teaches the memory cell of claim 8, further comprising an isolation region (140) extending into the third well between the first and second wells.  

As for claim 11,
Kwon teaches the memory cell of claim 1, further comprising: 
a selection transistor (121, TR1 [0036]) having a first source/drain region (111) in the first well; 
a floating gate transistor (122) having a second source/drain region (113) in the first well; and a third source/drain region (112) in the first well between the first and second source/drain regions, the third source/drain region being a common source/drain region for the selection transistor and the floating gate transistor.  

As for claim 12,
Kwon teaches a device, comprising: 
a substrate (100); 
and an array of memory cells (MC, shown in figure 1), each of the memory cells including: 
a first well (102) in the substrate; 
a selection gate (121) on the first well; 
a second well (103) in the substrate and spaced laterally apart from the first well (by n-well and isolation 140); 
a floating gate (124) on the first well and the second well, the floating gate extending from the first well to the second well (shown in figure 13).  
Kwon teaches a device, comprising: 
a substrate (100); 
and an array of memory cells (MC, shown in figure 1), each of the memory cells including: 
a first well (102) in the substrate, the first well having a first surface; 
a first gate insulator (102) on the first surface of the first well in the substrate, the first gate insulator having a second surface opposite the first surface; 
a selection gate (121) on the first well; 
a second well (103) in the substrate and spaced laterally apart from the first well, the second well having a third surface coplanar with the first surface (shown in figure 14);
 a second gate insulator (158) on the third surface of the second well in the substrate, the third gate insulator having a fourth surface opposite the third surface; 
and a floating gate extending from the second surface of the first gate insulator to the fourth surface of the second gate insulator (at 127 in figure 13)

As for claim 13,
Kwon teaches the device of claim 12 wherein each of the memory cells includes: 
a first gate insulator (156) between the first well and the selection gate; 
a second gate insulator (157) between the first well and the floating gate; 
and a third gate insulator (158) between the second well and the floating gate.  

As for claim 14,
Kwon teaches the device of claim 12 wherein each of the memory cells includes a control gate electrode (126) coupled to the second well causing the second well to act as a control gate for the floating gate transistor ([0036]).  

As for claim 15,
Kwon teaches the device of claim 12 wherein each of the memory cells further includes an isolation region (140) positioned in the substrate between the first well and the second well.  

As for claim 16,
Kwon teaches the device of claim 12 wherein the first well and the second well are P- doped wells ([0037]).  

As for claim 17,
Kwon teaches the device of claim 12 wherein each of the memory cells further includes: 
a selection transistor (121) having a first source/drain region (111) in the first well; 
a floating gate transistor (124) having a second source/drain region (113) in the first well; 
and a third source/drain region (112) in the first well between the first and second source/drain regions, the third source/drain region being a common source/drain region for the selection transistor and the floating gate transistor (shown in fig 13).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A BODNAR/           Examiner, Art Unit 2893